DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2020 has been   considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnet carrier section…formed with at least one pocket and/or a recess, each forming a flow channel for conveying plastic material in a gap between an outer surface wall of said magnet carrier section and a rear side of said at least one permanent magnet…” (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, “said motor shaft and said magnet carrier being integrally formed in one piece, with said motor shaft and said magnet carrier being jointly produced from a single initial metal sheet formed into an integrally shaped rotor body” is indefinite because it is unclear with respect to the rotor whether and/or how “integrally shaped” differs from “integrally formed”.  For purposes of examination, the two phrases will be understood as synonymous. 
	Similarly, in claims 16-19, 21-23 & 27, “integrally shaped” is indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19, 21-22 & 25-29 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Kalavsky (US 7,131,823).
Regarding claim 15, Kalavsky teaches an electric drive motor, comprising: 
a stator with at least one electrically-actuatable stator winding (electromagnet) 23 (Figs.1-2); 
rotor (including magnet/sheet-metal packaging 21/22) rotatably mounted in a field of said stator winding and leaving free an annular gap (not numbered; Figs.1-2); 
a motor shaft (hub) 16 and a magnet carrier (wheel flange) 19, said magnet carrier being arranged coaxially in relation to said motor shaft 16 and having at least one permanent magnet 21 arranged on an outer periphery of said magnet carrier (Figs.1-2); 
the motor shaft 16 and magnet carrier 19 being integrally formed in one piece…[and] formed into an “integrally shaped” [sic] rotor body (i.e., hub 16 is integral with wheel flange 19; Figs.1-2).

    PNG
    media_image1.png
    335
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    709
    436
    media_image2.png
    Greyscale

Regarding the product-by-process feature of the motor shaft (hub) 16 and magnet carrier (wheel flange) 19 “being jointly produced from a single initial metal sheet formed into an integrally shaped rotor body”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the method of “jointly produc[ing]” the two parts “from a single initial metal sheet” does not structurally distinguish the rotor body product.  Therefore, the claim is unpatentable even though Kalevsky’s rotor may have been made by a different process.
Regarding claim 16, a product-by-process claim, Kalevsky’s “integrally shaped” [sic] rotor body has a motor shaft section (hub) 16 and a magnet carrier section (wheel flange) 19 (Figs.1-2). The method of forming each of these by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Kalevsky’s rotor shaft section and magnet carrier section may have been made by a different process.
Regarding claim 17, a product-by-process claim, Kalevsky’s “integrally shaped” [sic] rotor body has a connecting section that connects said motor shaft section (hub) 16 to said magnet carrier section (wheel flange) 19 as “an integral design” [sic] (Fig.1). The method of forming the connecting section by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Kalevsky’s connecting section may have been made by a different process.
Regarding claim 18, Kalevsky’s motor shaft section (hub) 16 is joined to said magnet carrier section (wheel flange) 19 at an axial end face of said integrally shaped rotor body and said magnet carrier section, starting from the axial end face, extends substantially coaxially to an axis of said motor shaft section (Fig.1).  
Regarding claim 19, Kalevsky teaches a “separately produced” [sic] magnetically conducting supplementary ring (sheet-metal rotor packing) 22 fastened to a surface of said magnet carrier section 19 of said integrally shaped rotor body, and wherein said at least one permanent magnet 21 is arranged on said supplementary ring (c.5:56-58; Fig.1).
Regarding claim 21, a product-by-process claim, Kalevsky teaches at least one permanent magnet 21 fastened to said magnet carrier section 19 by insert molding of said integrally shaped rotor body with a plastic material (i.e., the wheel flange or preferably the entire impeller can be produced by insert-molding of the permanent magnet using a plastic material, to protect from liquid; c.5:54-57; c.6:2-5).   
Regarding claim 22, Kalevsky’s integrally shaped rotor body has at least one end-face side breakthrough (not numbered, on bottom of shaft/hub 16), forming an overflow opening for an overflow of plastic material from one side of said integrally shaped rotor body to an opposite side of said integrally shaped rotor bodyPage 5 of 8Docket No. BSH-2018P00354Application No. PCT/EP2019/064073Prel. Amdt. dated November 25, 2020 during an insert molding of said integrally shaped rotor body with the plastic material (Fig.1).  
Regarding claim 25, Kalevsky’s motor shaft section (hub) 16 is a hollow shaft formed with an opening on opposite shaft ends for forming a coaxial flow channel through said motor shaft section (i.e., axial central hole of impeller; Fig.2).  
Regarding claim 26, Kalevsky further teaches a wet rotor pump, comprising: a pump chamber wall delimiting a wet space of the wet rotor pump (Fig.1); a pump wheel (impeller) 15 mounted rotatably in the wet space; and an electric drive motor according to claim 15 for rotatably driving said pump wheel (c.5:59-61).
Regarding claim 27, Kalevsky teaches the pump wheel (impeller) 15 is fastened to a shaft end of a motor shaft section (hub) 16 of said integrally shaped rotor body (Fig.1).  
Regarding claim 28, Kalevsky teaches a household appliance (e.g., dishwasher or washing machine; c.1:20-28), comprising: wet rotor pump having a pump chamber wall delimiting a wet space of the wet rotor pump (Fig.1), and a pump wheel (impeller) 15 mounted rotatably in said wet space; and an electric drive motor according to claim 15 for rotatably driving said pump wheel in said wet space (c.5:59-61).  
Regarding claim 29, Kalevsky teaches the household appliance according to claim 28 being a dishwasher, a washing machine (c.1:20-28).
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Engesser et al. (US Pat.Pub.2007/0014496).
Regarding claim 15, Engesser teaches an electric drive motor, comprising:
a stator 21 with at least one electrically-actuatable stator winding (not numbered; Fig.1); 
rotor (hub) 4 rotatably mounted in a field of said stator winding and leaving free an annular gap (not numbered; Fig.1); 
a motor shaft 3 and a magnet carrier (not numbered, outside circumference of hub 4; ¶[0040]), said magnet carrier being arranged coaxially in relation to said motor shaft 3 and having at least one permanent magnet 20 arranged on an outer periphery of said magnet carrier (Fig.1); 
the motor shaft 3 and magnet carrier being integrally formed in one piece with said motor shaft and said magnet carrier being jointly produced (i.e., shaft 3 preferably integrally formed with hub 4; ¶[0032]; Fig.1).

    PNG
    media_image3.png
    544
    847
    media_image3.png
    Greyscale

Regarding the product-by-process feature of the motor shaft 3 and magnet carrier “being jointly produced from a single initial metal sheet formed into an integrally shaped rotor body”, per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the method of “jointly produc[ing]” the two parts “from a single initial metal sheet” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Engesser’s rotor may have been made by a different process.
 Regarding claim 16, a product-by-process claim, Engesser’s “integrally shaped” [sic] rotor body has a motor shaft section 3 and a magnet carrier section (Fig.1). The method of forming each of these by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Engesser’s rotor shaft section and magnet carrier section may have been made by a different process.
Regarding claim 17, a product-by-process claim, Engesser’s “integrally shaped” [sic] rotor body has a connecting section (not numbered; Fig.1), and said connecting section connects said motor shaft section 3 to said magnet carrier section as an integral design (shaft 3 preferably integrally formed with hub 4; ¶[0032]; Fig.1). The method of forming the connecting section by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Engesser’s rotor may have been made by a different process.
Regarding claim 18, Engesser’s motor shaft section 3 is joined to said magnet carrier section at an axial end face of said integrally shaped rotor body (i.e., axial end of hub 4) and said magnet carrier section, starting from the axial end face, extends substantially coaxially to an axis of said motor shaft section (Fig.1).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 21 & 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanak et al. (US Pat.Pub.2016/0149449) in view of Bruder et al. (US Pat.Pub.2004/0027016)
Regarding claim 15, Ivanak generally teaches the invention of an electric drive motor, comprising:
a stator with at least one electrically-actuatable stator winding 10 (Fig.1); 
rotor 13 rotatably mounted in a field of said stator winding and leaving free an annular gap (not numbered; Fig.1); 
a motor shaft 7 and a magnet carrier (holder) 14, said magnet carrier being arranged coaxially in relation to said motor shaft 7 and having at least one permanent magnet 15 arranged on an outer periphery of said magnet carrier (i.e., on outer periphery of sleeve segment 17 of holder 14; Fig.3a).  

    PNG
    media_image4.png
    665
    542
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    436
    442
    media_image5.png
    Greyscale


	Ivanak differs in that the motor shaft 7 and said magnet carrier 14 are not “integrally formed in one piece, with said motor shaft and said magnet carrier being jointly produced from a single initial metal sheet formed into an integrally shaped rotor body” [sic].
	But, Bruder teaches an electrical machine 1 comprising an integrally shaped rotor (housing) 4 with a motor shaft (inner wall) 13 and a magnet carrier (outer wall) 10, said magnet carrier being arranged coaxially in relation to said motor shaft 13 and having at least one permanent magnet 25 arranged thereon (Fig.11); the motor shaft 13 and magnet carrier 10 being integrally formed in one piece with said motor shaft and said magnet carrier being jointly produced (i.e., housing 4 is produced out of a tube or a piece of sheet metal by means of shaping; ¶[0036]). Thus, the housing can be easily produced as a single component (¶[0007]).

    PNG
    media_image6.png
    569
    879
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to integrally form Ivanak’s rotor in one piece such that the motor shaft and said magnet carrier were jointly produced from a single initial metal sheet and formed into an “integrally shaped rotor body” [sic] since Bruder teaches this would have enabled the rotor to have been easily produced as a single component.
Regarding claim 16, a product-by-process claim, the combination, in particular Bruder, teaches integrally forming the motor shaft and magnet carrier in one piece with said motor shaft and said magnet carrier being jointly produced (i.e., housing 4 is produced out of a tube or a piece of sheet metal by means of shaping; ¶[0036]), to thereby easily produce the rotor (housing) 4 as a single component (¶[0007]). The method of forming the rotor shaft and magnet carrier by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Bruder does not explicitly disclose a deep drawing process.  
Regarding claim 17, a product-by-process claim, the combination, in particular Bruder, further teaches the integrally shaped rotor body (housing) 4 has a connecting section (base) 16 connecting the motor shaft 13 to the magnet carrier as an integral design (Fig.11; housing 4 is produced out of a tube or a piece of sheet metal by means of shaping to thereby easily produce the rotor (housing) 4 as a single component (¶[0007]; ¶[0036]). The method of forming the connecting section by “deep drawing” does not structurally distinguish the rotor body product. Therefore, the claim is unpatentable even though Bruder does not explicitly disclose a deep drawing process.  
Regarding claim 18, in the combination, Bruder’s motor shaft section 13 is joined to said magnet carrier section 10 at an axial end face of said integrally shaped rotor body (corresponding to base 16) and said magnet carrier section, starting from the axial end face, extends substantially coaxially to an axis of said motor shaft section (Fig.11).  
Regarding claim 21, a product-by-process claim, the combination, in particular Ivanak, teaches at least one permanent magnet 15 is fastened to said magnet carrier section 14 by molding of said integrally shaped rotor body with a plastic material (¶[0022]; Fig.1). The method of insert molding does not structurally distinguish the rotor body product.
Regarding claim 24, the combination, in particular Ivanak, teaches a motor shaft section with a free shaft end configured for bearing a running (pump) wheel 3 on said motor shaft section, and an outer surface of said free shaft end is formed with knurling and/or a flat portion for torsion-proof bearing of the running wheel on said motor shaft section (i.e., pump wheel rests in a torsion-resistant manner on motor shaft 7; ¶[0042]; Fig.1).  
Regarding claim 25, in the combination, in particular Bruder, the motor shaft section 13 is a hollow shaft formed with an opening on opposite shaft ends for forming a coaxial flow channel through said motor shaft section (Fig.11).  
Regarding claim 26, the combination, in particular Ivanak, teaches a wet rotor pump, comprising: a pump chamber wall delimiting a wet space 22 of the wet rotor pump; a pump wheel 3 mounted rotatably in the wet space; andPage 6 of 8Docket No. BSH-2018P00354Application No. PCT/EP2019/064073 Prel. Amdt. dated November 25, 2020an electric drive motor according to claim 15 for rotatably driving said pump wheel (¶[0042]-¶[0048]; Fig.1).  
Regarding claim 27, in the combination Ivanak’s pump wheel is fastened to a shaft end of a motor shaft section of said integrally shaped rotor body of Bruder.  
Regarding claim 28, the combination, in particular Ivanak, teaches a household appliance (e.g., dishwasher or washing machine) comprising: wet rotor pump having a pump chamber wall delimiting a wet space 22 of the wet rotor pump, and a pump wheel 3 mounted rotatably in said wet space; and an electric drive motor according to claim 15 for rotatably driving said pump wheel in said wet space (¶[0001]; ¶[0042]-¶[0048]; Fig.1).  
Regarding claim 29, Ivanak teaches the household appliance is a dishwasher or a washing machine (¶[0001]).
Claims 19 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanek & Bruder as applied to claim 16, further in view of Strobl (US 5,528,095).
Regarding claim 19, the combination of Ivanek & Bruder does not further teach 
“a separately produced magnetically conducting supplementary ring fastened to a surface of said magnet carrier section of said integrally shaped rotor body, and wherein said at least one permanent magnet is arranged on said supplementary ring.” 
But, Strobl teaches a permanent magnet rotor comprising a separately produced magnetically conducting supplementary (flux) ring 50 fastened to a surface of a magnet carrier section (magnet holder) 40, wherein a permanent magnet 60 is arranged on said supplementary ring 50 (c.2:52-67; Fig.2). The supplementary (flux) ring 50 provides a return path for the magnetic field in the rotor (c.1:15-17). 
Thus, it would have been obvious before the effective filing date to provide Ivanek & Bruder with a separately produced magnetically conducting supplementary ring fastened to a surface of said magnet carrier section of said integrally shaped rotor body, and wherein said at least one permanent magnet is arranged on said supplementary ring since Strobl teaches this would have provided a return path for the magnetic field in the rotor.
Regarding claim 23, a product-by-process claim, Strobl further teaches the magnetically conducting supplementary (flux) ring 50 is formed with at least one pocket and/or a recess 55 (Fig.5), which in the combination with Ivanek & Bruder’s plastic molding would form a flow channel for conveying plastic material in a gap between an outer surface wall of said magnet carrier section and a rear side of said at least one permanent magnet facing towards said magnet carrier section during an molding of said integrally shaped rotor body with the plastic material.    
The method of insert molding does not structurally distinguish the rotor body product. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalevsky, Engesser or Ivanek & Bruder, further in view of Ong et al. (US Pat.Pub.2006/0022541). 
Kalevsky, Engesser and Ivanek & Bruder each teach a permanent magnet on a magnet carrier section but do not specifically teach each permanent magnet is glued to the magnet carrier section by way of a magnetic adhesive.
But, Ong teaches an electric motor or generator rotor hub 12 with permanent magnets 16 bonded to a magnet carrier section (magnet pockets) 42 with a magnetic adhesive such as cyanoacrylate (¶[0048]; Fig.4).
Thus, it would have been obvious before the effective filing date to glue the magnets of Kalevsky, Engesser or Ivanek/Bruder to the magnet carrier section by way of a magnetic adhesive since Ong teaches a magnetic adhesive was useful for bonding magnets to a magnet carrier section.
        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832